Case 1:18-cv-01341-PLM-RSK ECF No. 314, PageID.3403 Filed 06/14/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 ROSEANN MIRACOLA, et al.,                       )
                         Plaintiffs,             )
                                                 )       No. 1:18-cv-1341
 -v-                                             )
                                                 )       Honorable Paul L. Maloney
 KELLOGG COMPANY and                             )
 KELLOGG SALES COMPANY,                          )
                      Defendants.                )
                                                 )

                                       JUDGMENT

       The Court issued a final approval of the settlement and has resolved all of the claims

 brought by Plaintiffs under the Fair Labor Standards Act. All that remains pending is a

 request for attorney fees, which does not preclude entry of judgment. See Fed. R. Civ. P.

 58(a)(3). Accordingly, JUDGMENT ENTERS.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

 Date: June 14, 2021                                               /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
